Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 03/09/22. Claims 1, 9, 28, 40, 47, 100, 112, 124-126, 136-137, 153-154, and 158-160 are currently pending in the application, with claims 40, 47, 100, 112, 124-126, and 137 having being withdrawn and claims 2-8, 10-27, 29-39, 41-46, 48-99, 101-111, 113-123, 127-135, 138-152, and 155-157 having being cancelled.  Accordingly, claims 1, 9, 28, 136, 153-154, and 158-160 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s traversal of the Obviousness Double Patenting (ODP) rejections of claims 1, 135-136, and 153-154 over claims 1-2, 5, 17-18, and 7-78 of co-pending application 16/756,565 and of claims 1, 9, 28, 135-136, 153-154, and 158-160 over claims 1-2, 4, 10-11, 19, 21, 23, 25, 34, 37, 44, 47, 57, 87, and 91-92 of co-pending application 16/471,151 are acknowledged, but since applicant did not put forth any arguments against these rejections, the ODP rejections are maintained for reasons of record as stated in the previous Office Action and re-stated below for applicant's convenience.    
Given that applicant has amended the claims to now recite 2,4-diamine pyrimidine compounds and given that applicant has demonstrated in the specification that various 2,4-diamine pyrimidine compounds were effective in inhibiting EHMT1 and EHMT2 enzymes, the 112(a) enablement rejection is now moot.  Consequently, the 112(a) rejection of claim 154 is hereby withdrawn.  

Applicant’s argument with respect to the instant claims reciting a cosmetic or dermatological composition that is pearlescent and that Riedel in view Chapin does not teach pearlescent compositions has been considered but is not found persuasive.  The claims as previously presented did not recite the limitation of pearlescent and as such applicant’s remarks are moot.  Moreover, it should be noted that the recitation of intended use does not further limit a claim drawn to a composition.   

Given that applicant has amended the claims and has deleted the term “preventing” from the claims, given that applicant has demonstrated in the specification that various 2,4-diamine pyrimidine compounds were effective in inhibiting EHMT1 and EHMT2 enzymes, and given that the prior art teaches that inhibition of EHMT1/2 lead to increased apoptosis in cancer cells and increased fetal hemoglobin expression, the 112(a) enablement rejection of claims 158-160 is now moot.  Consequently, the 112(a) rejection of claims 158-160 is hereby withdrawn.

Applicant’s argument with respect to the 102(a)(1) over Campbell et al. has been fully considered.  Applicant argues that now that claim 1 has been amended and requires R8 to be C1-C2 alkyl and thus no longer anticipates compound 20, such rejection is now moot.  Such argument is not found persuasive as the Examiner maintains that Campbell et al. still anticipates the instant invention as Compound 1 still anticipates the instant invention.  Specifically compound 1 of Campbell et al. recites instant X2 and X4 as CR3 and CR5 respectively wherein R3 and R5 are H; R1 is H; R8 is C1 alkyl or CH3; R9 is Q4-T4 wherein Q4 is a bond and T4 is H; X5 and X6 are CH; R14 is OR6 wherein R6 is Q1-T1 and Q1 is C1 alkyl and T1 is H or -OCH3; and R7 is Q2-T2 wherein Q2 is a bond; T2 is ORf wherein Rf is Q6-T6 wherein Q6 is C3 alkyl chain or propyl and T6 is 5 membered heterocycle containing 1 N or pyrrolidine.  As a result, the examiner maintains that Campbell et al. still anticipates instant claim 1. As a result, the examiner maintains that Campbell et al. is still prior art over the instant claims.

For the foregoing reasons, the 112(a) scope of enablement and 112(a) rejection over the term “preventing” are withdrawn and the 102(a)(1) and ODP rejections remain proper and are maintained.   However, in view of applicant’s amendment, the following modified ODP and 102 (a)(1) Final rejections are being made.  

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 136, and 153-154 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5, 17-18, and 77-78 of copending Application No. 16/756,565 (hereinafter Campbell US Patent Application No. ‘565).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to amine-substituted heterocyclic compounds and methods of treating EHMT2 mediated diseases.  The claimed invention and co-pending application Campbell ‘565 are rendered obvious over another as the claimed invention teaches a broad genus of amine-substituted heterocyclic compounds of formula (I) and method of treating EMHT2 mediated diseases whereas Campbell ‘565 teaches a subgenus of a compound such as the 3rd compound of claim 1 which anticipates instant formula (I) wherein X4 is CR5 and R5 is C1 alkyl and X5 is CR3 and R3 is H; R8 is C1 alkyl and R9 is Q4-T4 wherein R4 is C1 alkylene and T4 is H; R14 is OR6 wherein R6 is Q1-T1 wherein Q1 is C1 alkylene and T1 is H; and R7 is Q2-T2 is C1 alkylene and T2 is NReRf and wherein Re is H; and Rf is Q6-T6 and Q6 is C3 alkylene and T6 is Rs3 wherein Rs3 is 5 memb. Heterocycloalkyl and wherein said compounds are taught to be useful in a method to inhibit one or both EHMT1 or EHMT2 by administering said compounds.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/756,565.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 158-160 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 68, and 188-189 of copending Application No. 16/606,833 (hereinafter Campbell US Patent Application No. ‘833).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of amine-substituted heterocyclic compounds in treating EHMT2 mediated diseases.  The claimed invention and co-pending application Campbell ‘833 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating EMHT2 mediated diseases comprising administering amine-substituted heterocyclic compounds of formula (I) whereas Campbell ‘833 teaches a subgenus of a method of treating EMHT2 mediated diseases such as cancer comprising administering a subgenus of a compound of formula (I) in claim 68 which encompasses compound 205 which anticipates instant formula (I) 

    PNG
    media_image1.png
    129
    448
    media_image1.png
    Greyscale



wherein X1 and X3 are N; X2 is CR3 wherein R3 is H; X4 is CR5 wherein R5 is C1 alkyl; R8 is H and R9 is Q4-T4 wherein Q4 is C1 alkyl and T4 is H; X5 is CH; X6 is CH; R14 is OR6 wherein R6 is Q1-T1 wherein Q1 is C1 alkyl and T1 is H; R7 is ORf wherein Rf is Q6-T6 is C3 alkyl and T6 is Rs3 wherein Rs3 is 5 membered heteroaryl ring with 1 N heteroatom; and wherein said compounds are taught to be useful in a method to inhibit EHMT2 by administering said compounds.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/606,833.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 9, 28, 136, 153-154, and 158-160 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 10-11, 19, 21, 23, 25, 34, 37, 44, 47, 57, 87, and 91-92 of copending Application No. 16/471,151 (hereinafter Campbell US Patent Application No. ‘151).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of amine-substituted heterocyclic compounds in treating EHMT2 mediated diseases.  The claimed invention and co-pending application Campbell ‘151 are rendered obvious over another as the claimed invention teaches a broad genus of a compound and a method of treating EMHT2 mediated diseases comprising administering amine-substituted heterocyclic compounds of formula (I) whereas Campbell ‘151 teaches a subgenus of a compound and method of treating EMHT2 mediated diseases such as cancer comprising administering a subgenus of a compound of formula (I0) in claim 1 which encompasses compound 72 which anticipates instant formula (I) 

    PNG
    media_image2.png
    153
    428
    media_image2.png
    Greyscale



wherein X1 and X3 are N; X2 is CR3 wherein R3 is H; X4 is CR5 wherein R5 is C1 alkyl; R8 is H and R9 is Q4-T4 wherein Q4 is C1 alkyl and T4 is H; X5 is N; X6 is CH; R14 is OR6 wherein R6 is Q1-T1 wherein Q1 is C1 alkyl and T1 is H; R7 is Q2-T2 wherein Q2 is a bond and T2 is a 5-membered heteroaryl ring with 3 N heteroatoms wherein said heteroaryl is substituted with Q3-T3 wherein Q3 is C1 alkyl and T3 is NRfRg wherein both Rg and Rf are Q6-T6 wherein Q6 is C1 alkyl and T6 is H; and wherein said compounds are taught to be useful in a method to inhibit EHMT1 and EHMT2 by administering said compounds.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/471,151.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 153-154, and 158-160 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Campbell et al. (U.S. 2017/0355712 A1).
Campbell et al. teach amine substituted aryl or heteroaryl compounds, their use, pharmaceutical compositions comprising them and method of use (see abstract).  Campbell et al. also teach that the compounds of formula (I) of the invention can be used as a medicine, and in the manufacture of a medicament for the treatment of diseases associated with EHMT1 and EHMT2 via inhibition of methyltransferase enzyme (ETHMT1/EHMT2: see paragraphs 0001 and 0015).  Additionally, Campbell et al. teach that the compounds of the invention can be useful in the treatment of various diseases mediated through EHMT including blood disorder such as leukemia, cancer  and other EHMT-mediated disorders (i.e. an EHMT2-mediated see paragraphs 0150-0157). Campbell et al. further teach that the compounds can be formulated as pharmaceutical compositions comprising a therapeutically effective amount of the compounds of Formula (I) and a pharmaceutically acceptable carrier or diluent (see paragraph 0149).  Importantly, Campbell et al. teach compound 1 (see pg. 28): 
 
    PNG
    media_image3.png
    167
    608
    media_image3.png
    Greyscale



Which anticipates instant formula (I) wherein X2 and X4 are CR3 and CR5 respectively wherein R3 and R5 are H; R1 is H; R8 is C1 alkyl or CH3; R9 is Q4-T4 wherein Q4 is a bond and T4 is H; X5 and X6 are CH; R14 is OR6 wherein R6 is Q1-T1 and Q1 is C1 alkyl and T1 is H or -OCH3; and R7 is Q2-T2 wherein Q2 is a bond; T2 is ORf wherein Rf is Q6-T6 wherein Q6 is C3 alkyl chain or propyl and T6 is 5 membered heterocycle containing 1 N or pyrrolidine (see pg. 31).  

Accordingly, the teachings of Campbell anticipate claims 1, 153-154, and 158-160.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/09/2022